Citation Nr: 0209721	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-10 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of frostbite.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946 and from August 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim of entitlement 
to service connection for residuals of frostbite.  The 
veteran subsequently perfected this appeal.


FINDINGS OF FACT

1. The RO has attempted to obtain all evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The veteran does not have a current disability related to 
frostbite. 


CONCLUSION OF LAW

Residuals of frostbite were not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The veteran was notified of the laws and regulations 
pertaining to service connection in the May 1998 statement of 
the case (SOC) and the May 2002 supplemental statement of the 
case (SSOC).  In March 2002, the veteran was notified of his 
rights in the VA claims process.  Specifically, he was 
informed of the evidence necessary to establish entitlement 
to service-connected benefits and what information or 
evidence was still needed.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran did not respond to this letter and has not 
identified additional evidence that needs to be obtained.

Further, in keeping with the duty to assist, the veteran was 
scheduled for a VA cold injury protocol examination but he 
failed to report.  The Board acknowledges that the claims 
folder does not contain a copy of the notification letter; 
however, in the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to procedures at the 
RO level).  The May 2002 SSOC clearly informed the veteran of 
his failure to report for the scheduled examination.  The 
veteran has not responded to the SSOC and has not indicated a 
willingness to report for an examination. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he is entitled to service 
connection for residuals of frostbite.  He reports that both 
legs were frostbitten while he was stationed in Korea.  He 
contends that he has numbness of both feet, cramps and blood 
circulation.  He further reports that he has pain in his left 
foot and toe when it is cold, and also that his feet and 
fingers cramp up.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

As discussed, the veteran was scheduled for a VA examination 
but failed to report.  Pursuant to 38 C.F.R. § 3.655, when 
entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, action shall be taken 
in accordance with paragraph (b) or (c) as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a) (2001).  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2001).  The veteran has not asserted that he did 
not receive notice of the examination and has not alleged 
good cause for his failure to report; therefore, the Board 
will decide this case based on the evidence of record.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records establish that in January 1951, the 
veteran suffered frostbite to both feet as a result of 
prolonged exposure to elements.  The frostbite was determined 
to be in the line of duty.  On examination for separation in 
April 1951, the feet, lower extremities and skin were 
determined to be normal on clinical evaluation.  Significant 
history included frostbite in 1951 and alleged pain and 
swelling in the left ankle.  No defects were noted.  

In June 1985, the veteran underwent a VA examination in 
connection with a claim for pension.  On examination, skin 
and appendages were within normal limits.  Musculoskeletal 
system was essentially negative.   

Service medical records clearly establish that the veteran 
suffered frostbite to his feet during active duty.  
Notwithstanding, there is no evidence of any residuals 
associated with that injury on separation from service, and 
the record does not contain evidence of a current disability 
related to frostbite.  The Board acknowledges the veteran's 
reports of numbness, cramping, and pain, which he asserts are 
related to frostbite.  The veteran, however, is not competent 
to render a diagnosis or an opinion as to the relationship 
between frostbite during service and any current complaints.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons are not competent to offer medical opinions).

As the preponderance of the evidence is against the claim for 
service connection for residuals of frostbite, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).




ORDER

Entitlement to service connection for residuals of frostbite 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

